Citation Nr: 1411163	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had active service from December 1970 to July 1974 and from January 2003 to December 2003, in addition to service with the New Mexico Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2012, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA electronic claims file and Veterans Benefits Management System electronic file associated with the Veteran's claim.  A review of the documents in the electronic files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that, unfortunately, additional development is necessary prior to final adjudication of the appeal.

Pursuant to the Board's February 2013 remand, the RO obtained an opinion with regard to whether the Veteran's hypertension was incurred in or due to his active service, which was dated from December 1970 to July 1974 and from January 2003 to December 2003.  The Veteran has not alleged that his hypertension began during his first period of active service.  During the April 2013 VA examination, the Veteran reported that his hypertension was first diagnosed in 2002 or 2003, which is different from what he reported during his Board hearing, during which he indicated that it began in 2004.  Nevertheless, the VA examiner noted a January 2003 emergency room record, dated prior to when the Veteran started active service in January 2003, that showed a past history of hypertension.  The examiner referenced this record in opining that hypertension began prior to the January 2003 to December 2003 period of active service.

While this opinion addressed the directives contained in the Board's February 2013 remand, it raised the question of whether the hypertension existed prior to the January 2003 to December 2003 period of service and, if so, whether it was aggravated therein.  This matter must be addressed before final adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that conducted the evaluation of the Veteran and review of the record in April 2013 to obtain a supplemental opinion.  If that examiner is not available, submit the claims file to a similarly qualified individual.

The examiner is asked to address whether hypertension clearly and unmistakably preexisted the period of military service from January to December 2003.  

If so, the examiner should state whether the preexisting disorder worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression. 

In responding to this question, the examiner is advised that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and be afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


